      Case
2/26/2021       0:21-cv-60450-XXXX Document
                                        Case1-2
                                             Detail -Entered     on FLSD
                                                     Public - Broward         Docket
                                                                      County Clerk       02/26/2021 Page 1 of 14
                                                                                   of Courts


   Michael Ayala Plaintiff vs. BCA Financial Services, Inc. Defendant


       Broward County Case Number: COCE21003235
       State Reporting Number: 062021SC003235AXXXCE
       Court Type: Civil
       Case Type: * SC Damages > $500 - $2,500
       Incident Date: N/A
       Filing Date: 01/20/2021
       Court Location: Central Courthouse
       Case Status: Pending
       Magistrate Id / Name: N/A
       Judge ID / Name: 50 Cohen, Mardi Levey




                                                                                                                            Total: 2
     −     Party(ies)


                                                                                  Attorneys / Address
         Party Type      Party Name                                Address          Denotes Lead Attorney

         Plaintiff       Ayala, Michael                                                           Hindi, Jibrael S
                                                                                                    Retained
                                                                                                  Bar ID: 118259
                                                                                     Attn: The Law Offices of Jibrael S Hindi
                                                                                                  110 SE 6th ST
                                                                                                    STE 1744
                                                                                            Fort Lauderdale, FL 33301
                                                                                                 Status: Active



         Defendant       BCA Financial Services, Inc.




                                                                                                                            Total: 0
     −     Disposition(s)


         Date                          Statistical Closure(s)


         Date                 Disposition(s)                                  View                  Page(s)




                                                                                                                            Total: 3
     −     Event(s) & Document(s)



https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEwODE4NTY%3d-yadeSZEc62M%3d&caseNum=COCE21003235&cat…             1/2
      Case
2/26/2021       0:21-cv-60450-XXXX Document
                                        Case1-2
                                             Detail -Entered     on FLSD
                                                     Public - Broward         Docket
                                                                      County Clerk       02/26/2021 Page 2 of 14
                                                                                   of Courts


         Date               Description                                     Additional Text         View      Pages

         01/20/2021         Civil Cover Sheet
                                                                                                             3

                                                                            Amount: $1.00

         01/20/2021         eSummons Issuance - Pretrial
                                                                                                             4


         01/20/2021         Statement of Claim (eFiled)
                                                                                                             5




                                                                                                                    Total: 1
     −    Hearing(s)


         Date               Description              Additional Text

         03/02/2021         Pretrial Hearing         Hearing Time: 9:45 AM
                                                     Judicial Officer(s):50 Cohen, Mardi Levey
                                                     Location: https://17thflcourts.zoom.us/j/154272965




                                                                                                                    Total: 0
     −    Related Case(s)

     There is no related case information available for this case.




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEwODE4NTY%3d-yadeSZEc62M%3d&caseNum=COCE21003235&cat…     2/2
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 3 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 4 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 5 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 6 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 7 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 8 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 9 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 10 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 11 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 12 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 13 of 14
Case 0:21-cv-60450-XXXX Document 1-2 Entered on FLSD Docket 02/26/2021 Page 14 of 14
